DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushida (US 2011/0301280) and further in view of Tanno (EP 1950057).  
Kushida is directed to a tire construction including a tread, wherein said tread comprises 4 phr of a cyclic polysulfide (Paragraphs 33 and 47 and Tables 1 and 2).  In such an instance, however, Kushida is silent with respect to the inclusion of a sound absorbing member.
Tanno, on the other hand, is similarly directed to a tire construction and teaches the inclusion of a noise reducing device attached or adhered to a tire inner crown surface (designed to eliminate road noise).  One of ordinary skill in the art at the time of the invention would have 
With further respect to said member, Tanno teaches preferred thickness between 5 mm and 15 mm (Paragraph 36).  Given this thickness, the claims require a polysulfide loading between as small as 0.125 phr and as large as 6.075 phr.  It is additionally noted that given a polysulfide loading of 4 phr, any thickness between -133 mm and 253 mm would satisfy the claimed invention.  Also, said member of Tanno has a width between 50% and 150%, preferably 80%-130%, of a belt layer width (Paragraph 36).  This relationship encompasses a wide variety of tire constructions that satisfy the claimed relationship between the ground contact width and the width of said member (given that  a ground contact width is slightly less than a maximum section width and equal to or slightly greater than a maximum belt width).  It is emphasized that the entirety of the preferred range between 1 phr and 4 phr in Kushida (Paragraph 33) falls with the ranges detailed above.              
Lastly, regarding claim 1, Tanno encompasses a wide variety of embodiments in which the sound absorbing member has a volume between 20% and 30% of the tire cavity volume and a ratio in accordance to the claims between the width and thickness.  More particularly, this is based on the fact that the member can have a width as large as 150% of a belt layer width and a thickness as large as 30 mm.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed volume relationship.  It is emphasized that expression 2 (as defined by Applicant) is necessarily satisfied when combining Kushida and Tanno and thus, the Comparative Examples in Applicant’s original disclosure fail to constitute the closest prior art of record.     

	With respect to claims 5, 8, and 11, Tanno states that a gap may be present (see figures).  
	As to claims 6, 9, and 12, Kushida suggests moieties that satisfy the claimed invention (Paragraph 31).
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 8, 9, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 23, 2022